Name: Commission Directive 86/489/EEC of 24 September 1986 amending Directive 77/794/EEC laying down detailed rules for implementing certain provisions of Directive 76/308/EEC on mutual assistance for the recovery of claims resulting from operations forming part of the system of financing the European Agricultural Guidance and Guarantee Fund, and of agricultural levies and customs duties, and in respect of value added tax
 Type: Directive
 Subject Matter: EU finance;  trade policy;  information technology and data processing; NA
 Date Published: 1986-10-04

 Avis juridique important|31986L0489Commission Directive 86/489/EEC of 24 September 1986 amending Directive 77/794/EEC laying down detailed rules for implementing certain provisions of Directive 76/308/EEC on mutual assistance for the recovery of claims resulting from operations forming part of the system of financing the European Agricultural Guidance and Guarantee Fund, and of agricultural levies and customs duties, and in respect of value added tax Official Journal L 283 , 04/10/1986 P. 0023 - 0024 Finnish special edition: Chapter 2 Volume 4 P. 0132 Swedish special edition: Chapter 2 Volume 4 P. 0132 *****COMMISSION DIRECTIVE of 24 September 1986 amending Directive 77/794/EEC laying down detailed rules for implementing certain provisions of Directive 76/308/EEC on mutual assistance for the recovery of claims resulting from operations forming part of the system of financing the European Agricultural Guidance and Guarantee Fund, and of agricultural levies and customs duties, and in respect of value added tax (86/489/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 76/308/EEC of 15 March 1976 on mutual assistance for the recovery of claims resulting from operations forming part of the system of financing the European Agricultural Guidance and Guarantee Fund, and of agricultural levies and customs duties, and in respect of value added tax (1), as last amended by the Act of Accession of Spain and Portugal, and in particular Article 22 (1) thereof, Whereas Commission Directive 77/794/EEC (2), as amended by Directive 85/479/EEC (3), laid down detailed rules for implementing certain provisions of Directive 76/308/EEC; whereas Article 20 (2) laid down that no request for assistance may be made if the amount claimed is less than 750 ECU unless the request related to the recovery of a claim payable as a result of an irregularity committed in the course of, or in connection with, an operation carried out under arrangements for movement of goods within the Community introduced by Council Regulation (EEC) No 3/84 (4), as last amended by the Act of Accession of Spain and Portugal, in which case that amount is reduced to 200 ECU; Whereas, having regard to the increase in administrative costs since 1977, the threshold for the submission of requests for assistance should be increased to 1 500 ECU, except in the specific case referred to above where the threshold must remain 200 ECU so as to ensure the correct implementation of the provisions of Regulation (EEC) No 3/84; Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee on Recovery, HAS ADOPTED THIS DIRECTIVE: Article 1 The first sentence of Article 20(2) of Directive 77/794/EEC is replaced by the following: 'From 1 January 1987 no request for assistance may be made if the amount of the relevant claim of claims is less than 1 500 ECU.' Article 2 Member States shall take the measures necessary to comply with this Directive not later than 1 January 1987. Article 3 Each Member State shall inform the Commission of the measures which it takes for implementing this Directive. The Commission shall communicate such information to the other Member States. Article 4 This Directive addressed to the Member States. Done at Brussels, 24 September 1986. For the Commission COCKFIELD Vice-President (1) OJ No L 73, 19. 3. 1976, p. 18. (2) OJ No L 333, 24. 12. 1977, p. 11. (3) OJ No L 285, 25. 10. 1985, p. 65. (4) OJ No L 2, 4. 1. 1984, p. 1.